SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the appeal be and it hereby is DISMISSED.
Thomas S. Hammer appeals from an order of the United States District Court for the Eastern District of New York denying his motion for default judgment on his claims alleging violation of 42 U.S.C. § 1988. An order denying default judgment is not appealable because it is neither a final order, nor an interlocutory order that we are permitted to review under 28 U.S.C. § 1292(a). We dismiss the appeal because we lack jurisdiction to review the district court’s order.